Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/669939, filed 10/31/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11154773. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are merely broader in scope than that of U.S. Patent No. 11154773. Therefore, U.S. Patent No. 11154773 “invention” meets the limitations of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (10737183) in view of Versaci (2017/0128843).
	Re Claim 10,
	Sharma discloses a system comprising: one or more processors; and memory including instructions that, when executed by the one or more processors (Fig 1-2, col 4, ln 31-60), cause the system to: 
	receive media corresponding to a user session (col 3, ln 53-67, col 4, ln 10-22, col 5, ln 22-31; the system receives raw video game stream); 
	determine at least one event region in the media (col 5, ln 22-31; a module is programmed to perform image processing and object detection on a raw video game footage or stream of a game play, that is, for lack of any distinct features regarding at least one event region, the video game footage or stream of a game play is considered as at least one event region); 
	analyze video data for the at least one event region using a detection engine and one or more event detectors (col 5, ln 22-31; game state event can be determined based on object detection, i.e., one or more event detectors); 
	determine an event, based at least in part on a change displayed in the at least one event region (col 5, ln 22-31, col 6, ln 42-44; interesting events in the game play is determined based on the image process and object detection); and 	
	provide event data corresponding to the event (col 4, ln 61-67, 1-7, col 5, ln 22-31, col 6, ln 42-44, col 7, ln 44-67; the ancillary game data such as game state event data and user notifications are stored for future use).
	Sharma does not explicitly disclose a configuration file for determining an event.
	However, Versaci teaches a configuration file for determining an event (¶¶0027-0028, 0030-0032; for each frame, an image processing is performed using a perceptual has of individual polygons that are identified on the screen as fixed images or predictable/expected images, i.e., a configuration file, and object data is created. Further, the object data is compared to the data of a stored game model to identify a game event). Versaci further teaches such a configuration provides verifiable and secure recording of data (¶¶0004-0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Versaci into the streaming analysis of Sharma in order to provide verifiable and secure recording of data.
	Re Claims 11, 17,
	Sharma discloses determining the one or more event detectors using the configuration file, the event detectors performing at least one of image recognition, pattern matching, icon recognition, optical character recognition, audio recognition, or analysis of input from a user in the user session (col 5, ln 22-31).
	Re Claims 13, 19,
	Sharma discloses receiving, from the one or more event detectors, one or more event cues; and utilize at least one cue-to-event translation algorithm to determine the event based, at least in part, upon the one or more event cues (col 4, ln 61-67, 1-7, col 5, ln 22-31, col 6, ln 42-44, col 7, ln 44-67).
	Re Claim 14,
	Sharma discloses receiving the media in the form of a file or stream during, or after, the user session (col 3, ln 53-67, col 4, ln 10-22, col 5, ln 22-31).
	Re Claims 15, 20,
	Sharma discloses writing the event data to an event log for the gameplay session, the event data being both human and process readable, the event log being accessible at least for identifying events of one or more event types, and associated with a player, in the gameplay session (col 4, ln 61-67, 1-7, col 5, ln 22-31, col 6, ln 42-44, col 7, ln 26-67).
	Re Claim 16,
	Claim 16 is substantially similar to claim 10. See claim 10 for rejection on limitations.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715